DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eng (Patent: US 9.865.085 B1) in view of Rohlf et al. (Publication: US 2013/0325903 A1) and Azvine et al. (Publication: 2016/0239660 A1).

Regarding claim 1, Eng discloses a method comprising: building, by a software executing on one or more computing devices, a hierarchical level of detail (HLOD) sub-tree that supports a view of a model, the HLOD sub-tree including tiles, the building to include at least (column 13 lines 15 to 60- the computer system  includes a processor or multiple processor(s) 5 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), and a main memory 10 and static memory 15. The disk drive unit includes a computer or machine-readable medium with instruction.
Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree. A HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models.
applying a skipping heuristic to bound changes in visual quality when rendering the aggregate three dimensional model, wherein the heuristic is defined by any of a minimum percentage change in screen space error and a minimum change in a level index, or a combination thereof, where one or more nodes in a plurality of nodes in a three dimensional model are not loaded, the three dimensional model being represented as a hierarchical tree comprising the plurality of nodes.  ): 
selecting a tile in the HLOD sub-tree, the selected tile having a resolution and occupying an area or volume (Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree.
a HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models, the sections of higher resolution and the sections of lower resolution are loaded and rendered based on the skipping heuristic.
For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, a plurality of child nodes; child nodes that represent higher resolution versions of the root node, wherein nodes lower than the child nodes comprise a sub-section of the child node to which it belongs and have a higher resolution level than the child node from which it depends.
The child nodes 104A-D correspond to higher resolution versions of the section compared with the root node 102. Nodes lower than the child nodes 104A-D are of successively increasing resolution levels and can comprise further subdivisions of the section into sub-sections. For example, lower nodes 106A-D could comprise higher resolution versions of sub-sections of the section represented by child node 104A.), 
requesting information that includes metadata describing geometry of the selected tile (Column 1 lines 20 to 50, column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 to 65 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. the nodes comprise objects or portions of objects of the target. That is, the nodes include data that are used to create primitives of objects such as geometry that define surfaces and features of a building or curves of a hill or mountain. Primitives outline the faces of the objects of the target and can be defined as front or rear facing surfaces/primitives, which are properties computed at runtime based on which direction the primitive is facing, relative to the camera. These front/rear facing properties can be used to prioritize and rank primitives in the fusing/blending processes described herein.
Column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. Each node can be thought of as a spatial bounding volume for the data it contains.  A root node 102 at the head of the hierarchical tree 100 comprises a lowest resolution of a section of a model with the highest screen space error value. The section types can be used, such as individual pixels or definable sectors of the models (e.g., squares, triangles, polygons, etc.).
For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, and wherein the heuristic is defined by any of a minimum percentage change in screen space error and a minimum change in a level index, or a combination thereof, where one or more nodes in a plurality of nodes in a three dimensional model are not loaded.), 
determining whether the selected tile requires refinement based on the metadata describing geometry (Column 1 lines 20 to 50, column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 to 65 - For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, and wherein the heuristic is defined by any of a minimum percentage change in screen space error and a minimum change in a level index, or a combination thereof, where one or more nodes in a plurality of nodes in a three dimensional model are not loaded. 
Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. the nodes comprise objects or portions of objects of the target. That is, the nodes include data that are used to create primitives of objects such as geometry that define surfaces and features of a building or curves of a hill or mountain. Primitives outline the faces of the objects of the target and can be defined as front or rear facing surfaces/primitives, which are properties computed at runtime based on which direction the primitive is facing, relative to the camera. These front/rear facing properties can be used to prioritize and rank primitives in the fusing/blending processes described herein.
Column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. Each node can be thought of as a spatial bounding volume for the data it contains.  A root node 102 at the head of the hierarchical tree 100 comprises a lowest resolution of a section of a model with the highest screen space error value. The section types can be used, such as individual pixels or definable sectors of the models (e.g., squares, triangles, polygons, etc.). ), 
and in response to the selected tile requiring refinement, applying a refinement strategy selected from one or more tile refinement strategies, the one or more tile refinement strategies including a single-tile refinement strategy that generates a child tile for the selected tile in the HLOD sub-tree but has a higher resolution than the selected tile (Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree.
a HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models, the sections of higher resolution and the sections of lower resolution are loaded and rendered based on the skipping heuristic.
For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, a plurality of child nodes; child nodes that represent higher resolution versions of the root node, wherein nodes lower than the child nodes comprise a sub-section of the child node to which it belongs and have a higher resolution level than the child node from which it depends thus “generates a child tile for the selected tile in the HLOD” can be read on when only a single child is represent.
The child nodes 104A-D correspond to higher resolution versions of the section compared with the root node 102. Nodes lower than the child nodes 104A-D are of successively increasing resolution levels and can comprise further subdivisions of the section into sub-sections. For example, lower nodes 106A-D could comprise higher resolution versions of sub-sections of the section represented by child node 104A.); 
and displaying, by the software, the view of the model by showing one or more tiles of the HLOD sub-tree on a display screen (column 1 lines 2 to 40, column 12 lines 5 to 15 -  display by the a graphics processing unit (GPU); applying a heuristic to bound changes in visual quality when rendering the aggregate three dimensional model. The heuristic defines of a minimum percentage change in screen space error and a minimum change in a level index where one or more nodes in a plurality of nodes in a three dimensional model are not loaded. for each of the plurality of nodes, using the hierarchical tree for choosing a desired node and rendering either the desired node or a next best node using a selection heuristic; and displaying the aggregate three dimensional model. ).

Rohlf discloses that has a same area or volume as the area or volume of the  selected tile ([0113], [0122] Similar to the example discussed above with respect to FIGS. 9A-9C, tiles are associated with child nodes in a hierarchical tree data structure selected to preserve parent-child hierarchy among polar geospatial objects across three or more node levels in the data structure. This results in a dense subtree descending from each of the nodes associated with the tiles A, B, C, D, E, F, G, and H. This is graphically represented in FIG. 12, which depicts an exemplary polar tile at a zoom level where tritree partitioning is initiated, such as an exemplary polar tile A. Each cell in the grid represents a quadtree node four levels lower in the tree. The shaded regions indicate the quadtree locations where tiles are stored. The selected tile, child nodes,  are occupied in the same space as the parents node as shown in Fig. 10.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eng with that has a same area or volume as the area or volume of the  selected tile as the selected tile as taught by Rohlf. The motivation for doing is to enhance image quality as taught by Rohlf in paragraph(s) [0006]. 
However Eng in view of Rohlf do not disclose generates a single child. 
Azvine generates a single child ([0057] – generated a single node.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eng in view of Rohlf with as taught by 

Regarding claim 2, Eng in view of Rohlf, Avzine disclose all the limitations of claim 1 .
Eng discloses wherein the one or more tile refinement strategies further includes a multiple-child tile refinement strategy that generates multiple child tiles for the selected tile in the HLOD that each has an area or volume that is a portion of the area or volume of the selected tile but has a higher resolution than the selected tile (Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree.
a HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models, the sections of higher resolution and the sections of lower resolution are loaded and rendered based on the skipping heuristic.
For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, a plurality of child nodes; child nodes that represent higher resolution versions of the root node, wherein nodes lower than the child nodes comprise a sub-section of the child node to which it belongs and have a higher resolution level than the child node from which it depends.
The child nodes 104A-D correspond to higher resolution versions of the section compared with the root node 102. Nodes lower than the child nodes 104A-D are of successively increasing resolution levels and can comprise further subdivisions of the section into sub-sections. For example, lower nodes 106A-D could comprise higher resolution versions of sub-sections of the section represented by child node 104A.).
 
Regarding claim 3, Eng in view of Rohlf, Avzine disclose all the limitations of claim 1 .
Eng discloses wherein the information comprises tile contents and the refinement is refinement with tile contents (column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 to 65 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. the nodes comprise objects or portions of objects of the target. That is, the nodes include data that are used to create primitives of objects such as geometry that define surfaces and features of a building or curves of a hill or mountain. Primitives outline the faces of the objects of the target and can be defined as front or rear facing surfaces/primitives, which are properties computed at runtime based on which direction the primitive is facing, relative to the camera. These front/rear facing properties can be used to prioritize and rank primitives in the fusing/blending processes described herein.).

Regarding claim 4,  Eng in view of Rohlf, Avzine disclose all the limitations of claim 3.
Eng discloses wherein the tile contents include a geometry set with geometry that contributes visibly at the resolution of the selected tile and the metadata describing Column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. Each node can be thought of as a spatial bounding volume for the data it contains.  A root node 102 at the head of the hierarchical tree 100 comprises a lowest resolution of a section of a model with the highest screen space error value. The section types can be used, such as individual pixels or definable sectors of the models (e.g., squares, triangles, polygons, etc.).
column 1 lines 35 to 50,  column 5 lines 20 to 35, column 11 lines 25 to 40 -  Fig. 16, where a portion of the LODs, nodes, are skipped based on the provided skipping heuristic. three dimensional model using a hierarchical tree representation of the plurality of three dimensional models by skipping levels of detail in the hierarchical tree and rendering the levels of the hierarchical tree that were not skipped. skipping any combination of the root node, at least a portion of the child nodes, and the nodes lower than the child nodes according to a skipping heuristic that utilizes any of screen space error values and a minimum change in a level index as the basis for skipping.
The child nodes 104A-D correspond to higher resolution versions of the section compared with the root node 102. Nodes lower than the child nodes 104A-D are of successively increasing resolution levels and can comprise further subdivisions of the section into sub-sections. For example, lower nodes 106A-D could comprise higher resolution versions of sub-sections of the section represented by child node 104A. ) .

Regarding claim 5, Eng in view of Rohlf, Avzine disclose all the limitations of claim 4.
Eng discloses wherein the determining the selected tile requires refinement with tile contents determines the selected tile requires refinement based on the measure of geometry or the indicator of exclusion showing that geometry was excluded from the tile contents or the indicator of curved geometry indicates presence of curved geometry (Column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 -  Each node can be thought of as a spatial bounding volume for the data it contains.  A root node 102 at the head of the hierarchical tree 100 comprises a lowest resolution of a section of a model with the highest screen space error value. The section types can be used, such as individual pixels or definable sectors of the models (e.g., squares, triangles, polygons, etc.).
The child nodes 104A-D correspond to higher resolution versions of the section compared with the root node 102. Nodes lower than the child nodes 104A-D are of successively increasing resolution levels and can comprise further subdivisions of the section into sub-sections. For example, lower nodes 106A-D could comprise higher resolution versions of sub-sections of the section represented by child node 104A.
column 1 lines 35 to 50,  column 5 lines 20 to 35, column 11 lines 25 to 40 -  Fig. 16, where a portion of the LODs, nodes, are skipped based on the provided skipping heuristic. three dimensional model using a hierarchical tree representation of the plurality of three dimensional models by skipping levels of detail in the hierarchical tree and rendering the levels of the hierarchical tree that were not skipped. skipping any combination of the root node, at least a portion of the child nodes, and the nodes lower than the child nodes according to a skipping heuristic that utilizes any of screen space error values and a minimum change in a level index as the basis for skipping.
 ).

Regarding claim 6, Eng in view of Rohlf, Avzine disclose all the limitations of claim 5 .
Eng discloses in response to the selected tile not requiring refinement with tile contents, treating the selected tile as a terminating node in the HLOD sub-tree (column 1 lines 35 to 50,  column 5 lines 20 to 35, column 11 lines 25 to 40 -  Fig. 16, where a portion of the LODs, nodes, are skipped based on the provided skipping heuristic. three dimensional model using a hierarchical tree representation of the plurality of three dimensional models by skipping levels of detail in the hierarchical tree and rendering the levels of the hierarchical tree that were not skipped. skipping any combination of the root node, at least a portion of the child nodes, and the nodes lower than the child nodes according to a skipping heuristic that utilizes any of screen space error values and a minimum change in a level index as the basis for skipping.
column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 to 65 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. the nodes comprise objects or portions of objects of the target. That is, the nodes include data that are used to create primitives of objects such as geometry that define surfaces and features of a building or curves of a hill or mountain. Primitives outline the faces of the objects of the target and can be defined as front or rear facing surfaces/primitives, which are properties computed at runtime based on which direction the primitive is facing, relative to the camera. These front/rear facing properties can be used to prioritize and rank primitives in the fusing/blending processes described herein.).

Regarding claim 7, Eng in view of Rohlf, Avzine disclose all the limitations of claim 5 .
Eng discloses in response to the selected tile, discarding tile contents of the selected tile (column 1 lines 35 to 50,  column 5 lines 20 to 35, column 11 lines 25 to 40 -  Fig. 16, where a portion of the LODs, nodes, are skipped based on the provided skipping heuristic. three dimensional model using a hierarchical tree representation of the plurality of three dimensional models by skipping levels of detail in the hierarchical tree and rendering the levels of the hierarchical tree that were not skipped. skipping any combination of the root node, at least a portion of the child nodes, and the nodes lower than the child nodes according to a skipping heuristic that utilizes any of screen space error values and a minimum change in a level index as the basis for skipping.
column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 to 65 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. the nodes comprise objects or portions of objects of the target. That is, the nodes include data that are used to create primitives of objects such as geometry that define surfaces and features of a building or curves of a hill or mountain. Primitives outline the faces of the objects of the target and can be defined as front or rear facing surfaces/primitives, which are properties computed at runtime based on which direction the primitive is facing, relative to the camera. These front/rear facing properties can be used to prioritize and rank primitives in the fusing/blending processes described herein. ).
Rohlf discloses tile including no geometry ([0069] - no payload information can be stored in the child node associated with the empty space.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eng in view of Rohlf, Avzine disclose tile including no geometry as taught by Rohlf. The motivation for doing is to enhance image quality as taught by Rohlf in paragraph(s) [0006]. 

Regarding claim 8, Eng in view of Rohlf, Avzine disclose all the limitations of claim 1.
Eng discloses wherein the building further includes: requesting metadata describing geometry of a second selected tile in the HLOD sub-tree, determining whether the second selected tile requires refinement based on the metadata describing column 2 lines 60 to 65, column 4 lines 10 to column 5 lines 20, column 6 line 1 to 20,  column 10 lines 60 to column 11 lines 15 -  
Geometric data of objects are stored in the nodes of a HLOD three-dimensional spatial tree, determine the resolution .
Child nodes exist below the root node and these nodes represent higher resolution versions of the root node. Nodes lower than the child nodes comprise a sub-section of the child node to which it belongs at a higher resolution level than the child node from which it depends.
In FIG. 1C, as the root node 102 is loaded, it is selected. In FIG. 1D, as other nodes load, such as child node 104C and lower node 106D (as well as all other nodes that are indicated as loading, such as lower nodes of child node 104B), these nodes are also selected.
Fig. 1A HLOD three-dimensional spatial tree is generated based on  a plurality of three dimensional models are obtained where each has a varying or unique level of resolution. These varying resolution models all represent a single target such as terrain, three-dimensional buildings, photogrammetry models, CAD (computer aided design) models, point clouds, and meshes derived from point clouds. The single target can comprise multiple objects such as three-dimensional buildings and terrain in the same single target.
A root node 102 at the head of the hierarchical tree 100 comprises a lowest resolution of a section of a model with the highest screen space error value. The section of the model referred to herein comprises a selected group or range of pixels. Other section types can be used, such as individual pixels or definable sectors of the models (e.g., squares, triangles, polygons, etc.). ), 
and in response to the second selected tile requiring refinement, applying a multiple-child tile refinement strategy to the second selected tile that generates multiple child tiles for the second selected tile in the HLOD sub-tree that each has an area or volume that is  a portion of the area or volume of the second selected tile but has a higher resolution than the selected tile (Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree.
a HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models, the sections of higher resolution and the sections of lower resolution are loaded and rendered based on the skipping heuristic.
For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, a plurality of child nodes; child nodes that represent higher resolution versions of the root node, wherein nodes lower than the child nodes comprise a sub-section of the child node to which it belongs and have a higher resolution level than the child node from which it depends thus “multiple-child tile refinement strategy” can be read on when multiple nodes are involved.
The child nodes 104A-D correspond to higher resolution versions of the section compared with the root node 102. Nodes lower than the child nodes 104A-D are of successively increasing resolution levels and can comprise further subdivisions of the section into sub-sections. For example, lower nodes 106A-D could comprise higher resolution versions of sub-sections of the section represented by child node 104A. ).
Eng discloses second selected tile.
Rohlf discloses without tile contents;  without requesting tile contents of the second selected tile ([0069] - no payload information can be stored in the child node associated with the empty space. 
[0103] - More particularly, the renderer can start at the root of the rocktree and traverse downwards to finer levels in the hierarchical tree data structure skipping nodes that are considered too coarse to draw. The renderer can stop traversing the data structure at nodes that are too fine and draw the drawable data associated with nodes at the appropriate level of detail. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eng in view of Rohlf, Avzine disclose without tile contents;  without requesting tile contents of the selected tile as taught by Rohlf. The motivation for doing is to enhance image quality as taught by Rohlf in paragraph(s) [0006]. 

Regarding claim 9, Eng in view of Rohlf, Avzine disclose all the limitations of claim 8.
Eng discloses wherein the determining whether the second selected tile requires refinement determines the second selected tile requires refinement (Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree.
a HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models, the sections of higher resolution and the sections of lower resolution are loaded and rendered based on the skipping heuristic.
For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, a plurality of child nodes; child nodes that represent higher resolution versions of the root node, wherein nodes lower than the child nodes comprise a sub-section of the child node to which it belongs and have a higher resolution level than the child node from which it depends. ).
Rohlf discloses requires refinement based on the measure of geometry exceeding a predetermined threshold ([0103] - If the bounding volume is completely disjoint from the view specification or the calculated level of detail is too fine or too coarse, the data will not be drawn, despite the fact that the node has already been downloaded from a remote server. More particularly, the renderer can start at the root of the rocktree and traverse downwards to finer levels in the hierarchical tree data structure skipping nodes that are considered too coarse to draw.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eng in view of Rohlf, Avzine disclose requires refinement based on the measure of geometry exceeding a predetermined 


Regarding claim 10, Eng in view of Rohlf, Avzine disclose all the limitations of claim 8.
Eng discloses in response to the second selected tile, treating the second selected tile as a terminating node in the HLOD sub-tree (column 1 lines 35 to 50,  column 5 lines 20 to 35, column 11 lines 25 to 40 -  Fig. 16, where a portion of the LODs, nodes, are skipped based on the provided skipping heuristic. three dimensional model using a hierarchical tree representation of the plurality of three dimensional models by skipping levels of detail in the hierarchical tree and rendering the levels of the hierarchical tree that were not skipped. skipping any combination of the root node, at least a portion of the child nodes, and the nodes lower than the child nodes according to a skipping heuristic that utilizes any of screen space error values and a minimum change in a level index as the basis for skipping.).
Rohlf discloses tile including no geometry ([0069] - no payload information can be stored in the child node associated with the empty space.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eng in view of Rohlf, Avzine disclose tile including no geometry as taught by Rohlf. The motivation for doing is to enhance image quality as taught by Rohlf in paragraph(s) [0006]. 

Regarding claim 11, Eng in view of Rohlf, Avzine disclose all the limitations of claim 8 including without tile contents.
Eng discloses in response to the second selected tile not requiring refinement and including at least some geometry, proceeding to request tile contents for the second selected tile (column 1 lines 35 to 50,  column 5 lines 20 to 35, column 11 lines 25 to 40 -  Fig. 16, three dimensional model using a hierarchical tree representation of the plurality of three dimensional models by skipping levels of detail in the hierarchical tree and rendering the levels of the hierarchical tree that were not skipped. (ii) skipping any combination of the root node, at least a portion of the child nodes, and the nodes lower than the child nodes according to a skipping heuristic that utilizes any of screen space error values and a minimum change in a level index as the basis for skipping; (iii) loading a portion of the hierarchical tree that was not skipped while executing the skipping step; and (iv) assembling the aggregate three dimensional model from the portion of the hierarchical tree that was not skipped.).

Regarding claim 12, Eng in view of Rohlf, Avzine disclose all the limitations of claim 1.
Eng discloses wherein the software is a frontend software, the one or more computing devices include a local computing device operated by an end-user, and the HLOD sub-tree is a local HLOD sub-tree (column 3 lines 35 to 50, column 13 lines 15 to 60- the computer system oerated by an end user   includes a processor or multiple processor(s) 5 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), and a main memory 10 and static memory 15. The disk drive unit includes a computer or machine-readable medium .
Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree. A HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models.).

Regarding claim 13, Eng in view of Rohlf, Avzine disclose all the limitations of claim 12.
Eng discloses computing, the area or volume of the selected tile, processing, by the software, geometry within the area or volume of the selected tile (Column 1 lines 20 to 50, column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 to 65 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. the nodes comprise objects or portions of objects of the target. That is, the nodes include data that are used to create primitives of objects such as geometry that define surfaces and features of a building or curves of a hill or mountain. Primitives outline the faces of the objects of the target and can be defined as front or rear facing surfaces/primitives, which are properties computed at runtime based on which direction the primitive is facing, relative to the camera. These front/rear facing properties can be used to prioritize and rank primitives in the fusing/blending processes described herein performed by a graphics processing unit (GPU).
Column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. Each node can be thought of as a spatial bounding volume for the data it contains.  A root node 102 at the head of the hierarchical tree 100 comprises a lowest resolution of a section of a model with the highest screen space error value. The section types can be used, such as individual pixels or definable sectors of the models (e.g., squares, triangles, polygons, etc.).
For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, and wherein the heuristic is defined by any of a minimum percentage change in screen space error and a minimum change in a level index, or a combination thereof, where one or more nodes in a plurality of nodes in a three dimensional model are not loaded. ). 
Rohlf discloses backend software ([0050] to [0052] - the server system 105 receives requests for map information, and responds to those requests, via the network 120. The map information provider 115 can also be further configured to respond directly to user requests for geographic data. In one embodiment, the server system 105 encodes the map information in one or more data files and provides the files to the requestor. Transmitted to the client.); by a backend software executing on a remote computing device; encoding, by the backend software ([0050] to [0052] - the server system 105 receives requests for map information, and responds to those requests, via the network 120. The map information provider 115 can also be further configured to respond directly to user requests for geographic data. In one embodiment, the server system 105 encodes the map information in one or more data files and provides the files to the requestor. Transmitted to the client. ); the geometry into tile contents ([0030], [0122]  Each discrete geospatial volume can represent a section of geospatial data within the space defined by the discrete geospatial volume, such as geographic imagery data, data used to render three-dimensional models of buildings and other objects, metadata, and other geospatial data. Each of the discrete geospatial volumes can have particular geographic coordinates (e.g. latitude, longitude, and altitude) and a particular resolution and/or level of detail. The resolution and/or level of detail of the discrete geospatial volume can be implicitly defined by the spatial extent of the discrete geospatial volume. The discrete geospatial volumes can be indexed and stored in a memory for later processing and retrieval.
FIGS. 9A-9C, tiles are associated with child nodes in a hierarchical tree data structure selected to preserve parent-child hierarchy among polar geospatial objects across three or more node levels in the data structure. This results in a dense subtree descending from each of the nodes associated with the tiles A, B, C, D, E, F, G, and H. This is graphically represented in FIG. 12, which depicts an exemplary polar tile at a zoom level where tritree partitioning is initiated, such as an exemplary polar tile A. Each cell in the grid represents a quadtree node four levels lower in the tree. The shaded regions indicate the quadtree locations where tiles are stored. ) ; 
[0050] to [0052] - the server system 105 receives requests for map information, and responds to those requests, via the network 120. The map information provider 115 can also be further configured to respond directly to user requests for geographic data. In one embodiment, the server system 105 encodes the map information in one or more data files and provides the files to the requestor. Transmitted to the client.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eng with discloses backend software; by a backend software executing on a remote computing device; encoding, by the backend software; the geometry into tile contents; transmitting tile contents to the frontend software that occupies a same space as the selected tile; the model in a space occupied in the view; that supports the view as taught by Rohlf. The motivation for doing is to enhance image quality as taught by Rohlf in paragraph(s) [0006]. 

Regarding claim 14, Eng in view of Rohlf, Avzine disclose all the limitations of claim 1. 
Eng discloses wherein the model is an infrastructure model that models a physical structure or object that has been built, or is planned to be built, in the real-world (column 6 lines 45 to 60, FIGS. 3A-D illustrate this concept with respect to three dimensional models that represent the terrain, as well as buildings disposed on the terrain, which are higher in priority to the terrain. In FIGS. 3A-D terrain (darker shaded areas) are rendered together with the buildings (lighter shaded areas) in the real world. ).


Regarding claim 15, Eng discloses a method comprising: receiving, by a software executing on one or more computing devices (column 13 lines 15 to 60- the computer system  includes a processor or multiple processor(s) 5 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), and a main memory 10 and static memory 15. The disk drive unit includes a computer or machine-readable medium .
Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree. A HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models.), 
a request to display a view of a model on a display screen (Column 1 lines 2 to 40, column 12 lines 5 to 15 -  display by the a graphics processing unit (GPU); applying a heuristic to bound changes in visual quality when rendering the aggregate three dimensional model. The heuristic defines of a minimum percentage change in screen space error and a minimum change in a level index where one or more nodes in a plurality of nodes in a three dimensional model are not loaded. for each of the plurality of nodes, using the hierarchical tree for choosing a desired node and rendering either the desired node or a next best node using a selection heuristic; and displaying the aggregate three dimensional model.); 
Column 1 lines 20 to 50, column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 to 65 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. the nodes comprise objects or portions of objects of the target. That is, the nodes include data that are used to create primitives of objects such as geometry that define surfaces and features of a building or curves of a hill or mountain. Primitives outline the faces of the objects of the target and can be defined as front or rear facing surfaces/primitives, which are properties computed at runtime based on which direction the primitive is facing, relative to the camera. These front/rear facing properties can be used to prioritize and rank primitives in the fusing/blending processes described herein. Column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. Each node can be thought of as a spatial bounding volume for the data it contains.  A root node 102 at the head of the hierarchical tree 100 comprises a lowest resolution of a section of a model with the highest screen space error value. The section types can be used, such as individual pixels or definable sectors of the models (e.g., squares, triangles, polygons, etc.).
For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, and wherein the heuristic is defined by any of a minimum percentage change in screen space error and a minimum change in a level index, or a combination thereof, where one or more nodes in a plurality of nodes in a three dimensional model are not loaded.); 
building, by the software, a hierarchical level of detail (HLOD) tree based on the metadata (column 1 lines 15 to 30, column 13 lines 15 to 60- the computer system  includes a processor or multiple processor(s) 5 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), and a main memory 10 and static memory 15. The disk drive unit includes a computer or machine-readable medium .
Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree. A HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models.
applying a skipping heuristic to bound changes in visual quality when rendering the aggregate three dimensional model, wherein the heuristic is defined by any of a minimum percentage change in screen space error and a minimum change in a level index, or a combination thereof, where one or more nodes in a plurality of nodes in a three dimensional model are not loaded, the three dimensional model being represented as a hierarchical tree comprising the plurality of nodes. ), 
the HLOD tree including at least one tile that has a single child tile but has a higher resolution than the tile (Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree.
a HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models, the sections of higher resolution and the sections of lower resolution are loaded and rendered based on the skipping heuristic.
For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, a plurality of child nodes; child nodes that represent higher resolution versions of the root node, wherein nodes lower than the child nodes comprise a sub-section of the child node to which it belongs and have a higher resolution level than the child node from which it depends thus “a single child tile” can be read on when only a single child is represent.
The child nodes 104A-D correspond to higher resolution versions of the section compared with the root node 102. Nodes lower than the child nodes 104A-D are of successively increasing resolution levels and can comprise further subdivisions of the section into sub-sections. For example, lower nodes 106A-D could comprise higher resolution versions of sub-sections of the section represented by child node 104A.
Column 1 lines 20 to 50, column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 to 65 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. the nodes comprise objects or portions of objects of the target. That is, the nodes include data that are used to create primitives of objects such as geometry that define surfaces and features of a building or curves of a hill or mountain. Primitives outline the faces of the objects of the target and can be defined as front or rear facing surfaces/primitives, which are properties computed at runtime based on which direction the primitive is facing, relative to the camera. These front/rear facing properties can be used to prioritize and rank primitives in the fusing/blending processes described herein. ); and 
displaying, by the software, the view of the model by showing one or more tiles of the HLOD tree on the display screen (Column 1 lines 2 to 40, column 12 lines 5 to 15 -  display by the a graphics processing unit (GPU); applying a heuristic to bound changes in visual quality when rendering the aggregate three dimensional model. The heuristic defines of a minimum percentage change in screen space error and a minimum change in a level index where one or more nodes in a plurality of nodes in a three dimensional model are not loaded. for each of the plurality of nodes, using the hierarchical tree for choosing a desired node and rendering either the desired node or a next best node using a selection heuristic; and displaying the aggregate three dimensional model.).
However Eng does not disclose generates a single child;  that has a same area or volume as the tile.
Rohlf discloses that has a same area or volume as the tile ([0113], [0122] Similar to the example discussed above with respect to FIGS. 9A-9C, tiles are associated with child nodes in a hierarchical tree data structure selected to preserve parent-child hierarchy among polar geospatial objects across three or more node levels in the data structure. This results in a dense subtree descending from each of the nodes associated with the tiles A, B, C, D, E, F, G, and H. This is graphically represented in FIG. 12, which depicts an exemplary polar tile at a zoom level where tritree partitioning is initiated, such as an exemplary polar tile A. Each cell in the grid represents a quadtree node four levels lower in the tree. The shaded regions indicate the quadtree locations where tiles are stored. The selected tile, child nodes,  are occupied in the same space as the parents node as shown in Fig. 10.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eng with that that has a same area or volume as the tile as taught by Rohlf. The motivation for doing is to enhance image quality as taught by Rohlf in paragraph(s) [0006]. 
However Eng in view of Rohlf do not disclose generates a single child. 
Azvine generates a single child ([0057] – generated a single node.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eng in view of Rohlf with as taught by Azvine. The motivation for doing is to enhance identification as taught by Azvine in paragraph(s) [0007]. 

Regarding claim 16, Eng in view of Rohlf, Avzine disclose all the limitations of claim 15.
Eng discloses wherein the HLOD sub-tree includes at least one other tile that has multiple child tiles that each has an area or volume that is a portion of the area or volume of the other tile but has a higher resolution than the other tile (Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree.
a HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models, the sections of higher resolution and the sections of lower resolution are loaded and rendered based on the skipping heuristic.
For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, a plurality of child nodes; child nodes that represent higher resolution versions of the root node, wherein nodes lower than the child nodes comprise a sub-section of the child node to which it belongs and have a higher resolution level than the child node from which it depends.
The child nodes 104A-D correspond to higher resolution versions of the section compared with the root node 102. Nodes lower than the child nodes 104A-D are of successively increasing resolution levels and can comprise further subdivisions of the section into sub-sections. For example, lower nodes 106A-D could comprise higher resolution versions of sub-sections of the section represented by child node 104A.).

Regarding claim 17, Eng in view of Rohlf, Avzine disclose all the limitations of claim 16.
Eng discloses wherein the software is a frontend software, the one or more computing devices include a local computing device operated by an end-user, the column 3 lines 35 to 50, column 13 lines 15 to 60- the computer system oerated by an end user   includes a processor or multiple processor(s) 5 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), and a main memory 10 and static memory 15. The disk drive unit includes a computer or machine-readable medium .
Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree. A HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models.
Column 1 lines 20 to 50, column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 to 65 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. the nodes comprise objects or portions of objects of the target. That is, the nodes include data that are used to create primitives of objects such as geometry that define surfaces and features of a building or curves of a hill or mountain. Primitives outline the faces of the objects of the target and can be defined as front or rear facing surfaces/primitives, which are properties computed at runtime based on which direction the primitive is facing, relative to the camera. These front/rear facing properties can be used to prioritize and rank primitives in the fusing/blending processes described herein.
Column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. Each node can be thought of as a spatial bounding volume for the data it contains.  A root node 102 at the head of the hierarchical tree 100 comprises a lowest resolution of a section of a model with the highest screen space error value. The section types can be used, such as individual pixels or definable sectors of the models (e.g., squares, triangles, polygons, etc.).
For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, and wherein the heuristic is defined by any of a minimum percentage change in screen space error and a minimum change in a level index, or a combination thereof, where one or more nodes in a plurality of nodes in a three dimensional model are not loaded. ) 
Rohlf discloses from a backend software executing on a remote computing device ([0050] to [0052] - the server system 105 receives requests for map information, and responds to those requests, via the network 120. The map information provider 115 can also be further configured to respond directly to user requests for geographic data. In one embodiment, the server system 105 encodes the map information in one or more data files and provides the files to the requestor. Transmitted to the client.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eng in view of Rohlf, Avzine with as taught by Rohlf. The motivation for doing is to enhance image quality as taught by Rohlf in paragraph(s) [0006]. 

Regarding claim 18,  Eng discloses a non-transitory electronic device readable medium having instructions stored thereon, the instructions when executed by one or more processors of one or more computing devices configured to (column 13 lines 15 to 60- the computer system  includes a processor or multiple processor(s) 5 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), and a main memory 10 and static memory 15. The disk drive unit includes a computer or machine-readable medium with instruction.
Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree. A HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models.): 
build a hierarchical level of detail (HLOD) sub-tree, the HLOD sub-tree including tiles, the building to include at least (column 13 lines 15 to 60- the computer system  includes a processor or multiple processor(s) 5 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), and a main memory 10 and static memory 15. The disk drive unit includes a computer or machine-readable medium with instruction.
Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree. A HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models.
applying a skipping heuristic to bound changes in visual quality when rendering the aggregate three dimensional model, wherein the heuristic is defined by any of a minimum percentage change in screen space error and a minimum change in a level index, or a combination thereof, where one or more nodes in a plurality of nodes in a three dimensional model are not loaded, the three dimensional model being represented as a hierarchical tree comprising the plurality of nodes.  ): 	
selecting a tile in the HLOD sub-tree, the selected tile having a resolution and occupying an area or volume, determining whether the selected tile requires refinement (Column 1 lines 20 to 50, column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 to 65 - For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, and wherein the heuristic is defined by any of a minimum percentage change in screen space error and a minimum change in a level index, or a combination thereof, where one or more nodes in a plurality of nodes in a three dimensional model are not loaded. 
Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. the nodes comprise objects or portions of objects of the target. That is, the nodes include data that are used to create primitives of objects such as geometry that define surfaces and features of a building or curves of a hill or mountain. Primitives outline the faces of the objects of the target and can be defined as front or rear facing surfaces/primitives, which are properties computed at runtime based on which direction the primitive is facing, relative to the camera. These front/rear facing properties can be used to prioritize and rank primitives in the fusing/blending processes described herein.
Column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. Each node can be thought of as a spatial bounding volume for the data it contains.  A root node 102 at the head of the hierarchical tree 100 comprises a lowest resolution of a section of a model with the highest screen space error value. The section types can be used, such as individual pixels or definable sectors of the models (e.g., squares, triangles, polygons, etc.).), and 
in response to the selected tile requiring refinement, applying a refinement strategy selected from a set of tile refinement strategies, the set of tile refinement strategies including at least a single-tile refinement strategy that generates a child tile for the selected tile in the HLOD sub-tree that but has a higher resolution than the selected tile (Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree.
a HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models, the sections of higher resolution and the sections of lower resolution are loaded and rendered based on the skipping heuristic.
For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, a plurality of child nodes; child nodes that represent higher resolution versions of the root node, wherein nodes lower than the child nodes comprise a sub-section of the child node to which it belongs and have a higher resolution level than the child node from which it depends thus “generates a child tile for the selected tile in the HLOD” can be read on when only a single child is represent.
The child nodes 104A-D correspond to higher resolution versions of the section compared with the root node 102. Nodes lower than the child nodes 104A-D are of successively increasing resolution levels and can comprise further subdivisions of the section into sub-sections. For example, lower nodes 106A-D could comprise higher resolution versions of sub-sections of the section represented by child node 104A.), and 
a multiple-child tile refinement strategy that generates multiple child tiles for the selected tile in the HLOD that each has an area or volume that is a portion of the area or volume of the selected tile but has a higher resolution than the selected tile (Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree.
a HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models, the sections of higher resolution and the sections of lower resolution are loaded and rendered based on the skipping heuristic.
For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, a plurality of child nodes; child nodes that represent higher resolution versions of the root node, wherein nodes lower than the child nodes comprise a sub-section of the child node to which it belongs and have a higher resolution level than the child node from which it depends when multiple child child, nodes, are involved.
The child nodes 104A-D correspond to higher resolution versions of the section compared with the root node 102. Nodes lower than the child nodes 104A-D are of successively increasing resolution levels and can comprise further subdivisions of the section into sub-sections. For example, lower nodes 106A-D could comprise higher resolution versions of sub-sections of the section represented by child node 104A.
Column 1 lines 20 to 50, column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 to 65 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. the nodes comprise objects or portions of objects of the target. That is, the nodes include data that are used to create primitives of objects such as geometry that define surfaces and features of a building or curves of a hill or mountain. Primitives outline the faces of the objects of the target and can be defined as front or rear facing surfaces/primitives, which are properties computed at runtime based on which direction the primitive is facing, relative to the camera. These front/rear facing properties can be used to prioritize and rank primitives in the fusing/blending processes described herein.); and 
column 1 lines 2 to 40, column 12 lines 5 to 15 -  display by the a graphics processing unit (GPU); applying a heuristic to bound changes in visual quality when rendering the aggregate three dimensional model. The heuristic defines of a minimum percentage change in screen space error and a minimum change in a level index where one or more nodes in a plurality of nodes in a three dimensional model are not loaded. for each of the plurality of nodes, using the hierarchical tree for choosing a desired node and rendering either the desired node or a next best node using a selection heuristic; and displaying the aggregate three dimensional model. ). 
However Eng does not disclose generates a single child;  that has a same area or volume as the area or volume of the  selected tile; that supports a view of a model ..
Rohlf discloses that has a same area or volume as the area or volume of the  selected tile ([0113], [0122] Similar to the example discussed above with respect to FIGS. 9A-9C, tiles are associated with child nodes in a hierarchical tree data structure selected to preserve parent-child hierarchy among polar geospatial objects across three or more node levels in the data structure. This results in a dense subtree descending from each of the nodes associated with the tiles A, B, C, D, E, F, G, and H. This is graphically represented in FIG. 12, which depicts an exemplary polar tile at a zoom level where tritree partitioning is initiated, such as an exemplary polar tile A. Each cell in the grid represents a quadtree node four levels lower in the tree. The shaded regions indicate the quadtree locations where tiles are stored. The selected tile, child nodes,  are occupied in the same space as the parents node as shown in Fig. 10.); that supports a view of a model ([0037] - As a user pans across the virtual globe, different geospatial volumes at the one or more node levels in the hierarchical tree data structure can be displayed to the user. Tilted views and views of mountainous terrain can require the display of geospatial volumes across multiple node levels in the hierarchical tree data structure.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eng with that has a same area or volume as the area or volume of the  selected tile as the selected tile; that supports a view of a model as taught by Rohlf. The motivation for doing is to enhance image quality as taught by Rohlf in paragraph(s) [0006]. 
However Eng in view of Rohlf do not disclose generates a single child. 
Azvine generates a single child ([0057] – generated a single node.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eng in view of Rohlf with as taught by Azvine. The motivation for doing is to enhance identification as taught by Azvine in paragraph(s) [0007]. 


Regarding claim 19, Eng in view of Rohlf, Avzine disclose all the limitations of claim 18.
Eng discloses wherein the determining the selected tile requires refinement is based on metadata describing geometry that includes at least one of a measure of Column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. Each node can be thought of as a spatial bounding volume for the data it contains.  A root node 102 at the head of the hierarchical tree 100 comprises a lowest resolution of a section of a model with the highest screen space error value. The section types can be used, such as individual pixels or definable sectors of the models (e.g., squares, triangles, polygons, etc.).
The child nodes 104A-D correspond to higher resolution versions of the section compared with the root node 102. Nodes lower than the child nodes 104A-D are of successively increasing resolution levels and can comprise further subdivisions of the section into sub-sections. For example, lower nodes 106A-D could comprise higher resolution versions of sub-sections of the section represented by child node 104A. ) .

Regarding claim 20, Eng in view of Rohlf, Avzine disclose all the limitations of claim 19.
Eng discloses wherein the determining the selected tile requires refinement with tile contents determines the selected tile requires refinement based on the measure of geometry or the indicator of exclusion showing that geometry was excluded from the tile contents or the indicator of curved geometry indicates presence of curved geometry (Column 2 lines 55 – 65, column 4 lines 55 to column 5 lines 15 - Geometric data of objects are stored in the nodes of a three-dimensional spatial tree. Each node can be thought of as a spatial bounding volume for the data it contains.  A root node 102 at the head of the hierarchical tree 100 comprises a lowest resolution of a section of a model with the highest screen space error value. The section types can be used, such as individual pixels or definable sectors of the models (e.g., squares, triangles, polygons, etc.).
column 1 lines 35 to 50,  column 5 lines 20 to 35, column 11 lines 25 to 40 -  Fig. 16, where a portion of the LODs, nodes, are skipped based on the provided skipping heuristic. three dimensional model using a hierarchical tree representation of the plurality of three dimensional models by skipping levels of detail in the hierarchical tree and rendering the levels of the hierarchical tree that were not skipped. skipping any combination of the root node, at least a portion of the child nodes, and the nodes lower than the child nodes according to a skipping heuristic that utilizes any of screen space error values and a minimum change in a level index as the basis for skipping.
The child nodes 104A-D correspond to higher resolution versions of the section compared with the root node 102. Nodes lower than the child nodes 104A-D are of successively increasing resolution levels and can comprise further subdivisions of the section into sub-sections. For example, lower nodes 106A-D could comprise higher resolution versions of sub-sections of the section represented by child node 104A.).

Response to Arguments

Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “I. ENG AND ROLF, IF ANYTHING, TEACH AWAY FROM GENERATING A SINGLE HIGHER-RESOLUTION CHILD TILE THAT HAS THE SAME AREA OR VOLUME.
Eng teaches that multiple (specifically 4) child nodes should be generated for a selected tile that each has a lesser area than the selected tile. Accordingly, if anything, Eng teaches away from generating a single higher-resolution child tile that has the same area or volume as the area or volume of the selected tile.
Rohlf teaches that multiple child tiles should be generated for a selected tile that each has a lesser volume than the volume of the selected tile. Accordingly, if anything, Rohlf teaches away from generating a single higher-resolution child tile that has the same area or volume as the area or volume of the selected tile.”



Regarding “…a single-tile refinement strategy that generates a single child tile for the selected tile in the HLOD sub-tree that has a same area or volume as the area or volume of the selected tile but has a higher resolution than the selected tile… ”

Eng discloses For each of the plurality of nodes, using the hierarchical tree to select a desired node and rendering either the desired node or a next best node using a selection heuristic, a plurality of child nodes; child nodes that represent higher resolution versions of the root node, wherein nodes lower than the child nodes comprise a sub-section of the child node to which it belongs and have a higher resolution level than the child node from which it depends.
The child nodes 104A-D correspond to higher resolution versions of the section compared with the root node 102. Nodes lower than the child nodes 104A-D are of successively increasing resolution levels and can comprise further subdivisions of the section into sub-sections. For 
Rohlf discloses
[0113], [0122] Similar to the example discussed above with respect to FIGS. 9A-9C, tiles are associated with child nodes in a hierarchical tree data structure selected to preserve parent-child hierarchy among polar geospatial objects across three or more node levels in the data structure. This results in a dense subtree descending from each of the nodes associated with the tiles A, B, C, D, E, F, G, and H. This is graphically represented in FIG. 12, which depicts an exemplary polar tile at a zoom level where tritree partitioning is initiated, such as an exemplary polar tile A. Each cell in the grid represents a quadtree node four levels lower in the tree. The shaded regions indicate the quadtree locations where tiles are stored. The selected tile, child nodes,  are occupied in the same space as the parents node as shown in Fig. 10.
Azvine discloses [0057] – generated a single node.

Applicant asserts “II. FURTHER COMBINATION WITH AZVINE DOES NOT ADDRESS THE CONTRARY TEACHINGS OF ENG AND ROLF. Azvine's nodes may not fairly be considered equivalent to the claimed tiles. The text of claim 1 makes clear that a tile is something "having a resolution and occupying an area or volume" Azvine's nodes do not have a resolution and do not occupy an area or volume. Instead Azvine's nodes 
Accordingly, one skilled in the art seeing the teachings in Eng and Rohlf that a system should generate multiple higher-resolution child tiles that each have a lesser area or volume than the area or volume of the selected tile, and then reading Azvine, would not be inclined to contradict the teachings of Eng and Rohlf. Since it does not even mention "tiles", resolution or volume/area, one of skill in the art would find little relevance in Azvine. ”
 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where	the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The motivation of combining the prior arts to arrive at the claimed invention in the "nature of the problem to be solved" is that each reference, Eng, Rohlf, and Azvine, was directed to “method of processing data with the structure nodes”. The combination of prior arts fully disclose the limitation as stated above. See eMPEP 2143.01 for more detail.



Eng disclose resolutions: Figs 1, Fig. 13, column 5 lines 1 to 15, column 11 lines 40 to column 15 lines 20 - Geometric data of objects are stored in the nodes of a  HLOD three-dimensional spatial tree. A HLOD  three dimensional model comprises sections of higher resolution and the sections of lower resolution obtained from the plurality of three dimensional models.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Eng in view of Rohlf with as taught by Azvine. The motivation for doing is to enhance identification as taught by Azvine in paragraph(s) [0007]. 

Regarding claims 2 – 14, 16, 17, 19, and 20, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 15, and 18 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 15, and 18 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ming Wu/
Primary Examiner, Art Unit 2616